Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-20 are allowed.
2. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “wherein a third outermost perimeter of the third upper surface is smaller than the second outermost perimeter of the second upper surface" (claim 1); “a second substrate over the first substrate, wherein the second substrate comprises a fourth sidewall that is substantially aligned with the third sidewall of the first substrate" (claim 9); or  “wherein the multi-dimensional integrated chip further comprises a first upper surface coupled between the first outer sidewall and the second outer sidewall and a second upper surface coupled between the second outer sidewall and the third outer sidewall, the second upper surface vertically above the first upper surface" (claim 15) as instantly claimed and in combination with the remaining elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
3. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 8,679,944-discloses a multi-dimensional integrated chip structure, comprising: a first substrate comprising a first upper surface and a second upper surface above the first upper surface, wherein a first outermost perimeter of the first upper surface is larger than a second outermost perimeter of the second upper surface; and a second substrate over the first substrate, wherein the second substrate comprises a third upper surface above the second upper surface.
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818